DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments filed on 08/03/2022.  Claims 1, 2, 4-8, 10-12, 14-17, and 19 have been amended.  Claim 18 has been cancelled.  No claims have been added.  Therefore, claims 1-17, 19, and 20 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments to the claims, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 (Group I) are drawn to a system for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: a network having one or both of a smartphone and a personal computer connected to the network, a device connected to the network and adapted to enable the preparation of meals, to receive communications from the network, to receive input from a pet parent, and to transmit communications to the network, and a server controlled by a system manager and connected to the network; wherein one or both of an app of the smartphone and an Internet website accessed by the personal computer provides pet-specific health data to an algorithm within the server through the network and the algorithm creates a meal plan and a health plan and establishes dietary needs and health goals therefrom; the system manager provides one or more of the meals according to the meal plan, and activity instructions according to the health plan, and the device prepares the meals and reports to the algorithm; wherein the system further comprises one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; and wherein the algorithm the uses the received monitored activity information to adjust the meal and health plans, which is within the four statutory categories (i.e. apparatus).  Claims 11-17, 19, and 20 (Group II) are drawn to a method for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: providing a network, a server having an algorithm connected to the network, and one or both from the group including a smartphone app and a website connectable to the network; providing one or both of a smartphone connected to the network and a personal computer connected to the network. performing one or both of the steps including installing the app on the smartphone and accessing the website with the personal computer; inputting pet-specific health information over the network through one or more of the app, the website, and a food preparation device the by a pet parent to the algorithm including one or more of the pet’s breed, weight, age, health history, and usual activity level into one or both of the app and the website; calculating a meal and health plan from the information including one or more of the pet’s caloric need, nutritional need, medicinal need, and activity need by the algorithm; providing a device adapted to enable the preparation of meals, to receive communications from the network, to receive input from the pet parent, and to transmit communications to the network including meal preparation reports, and providing one or more meals according to the meal and health plan; transmitting the meal preparation report from the device to the algorithm; providing one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; transmitting the monitored activity information from the device to the algorithm wherein the algorithm the uses the received meal preparation reports and the monitored activity information to adjust the meal and health plans, which is within the four statutory categories (i.e. process).

Claims 1-10 (Group I) involve abstract steps, emphasized in bold, of a system for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: a network having one or both of a smartphone and a personal computer connected to the network, a device connected to the network and adapted to enable the preparation of meals, to receive communications from the network, to receive input from a pet parent, and to transmit communications to the network, and a server controlled by a system manager and connected to the network; wherein one or both of an app of the smartphone and an Internet website accessed by the personal computer provides pet-specific health data to an algorithm within the server through the network and the algorithm creates a meal plan and a health plan and establishes dietary needs and health goals therefrom; the system manager provides one or more of the meals according to the meal plan, and activity instructions according to the health plan, and the device prepares the meals and reports to the algorithm, wherein the system further comprises one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; and wherein the algorithm the uses the received monitored activity information to adjust the meal and health plans.  Claims 11-17, 19, and 20 (Group II) involve abstract steps, emphasized in bold, of a method for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: providing a network, a server having an algorithm connected to the network, and one or both from the group including a smartphone app and a website connectable to the network; providing one or both of a smartphone connected to the network and a personal computer connected to the network. performing one or both of the steps including installing the app on the smartphone and accessing the website with the personal computer; inputting pet-specific health information over the network through one or more of the app, the website, and a food preparation device the by a pet parent to the algorithm including one or more of the pet’s breed, weight, age, health history, and usual activity level into one or both of the app and the website; calculating a meal and health plan from the information including one or more of the pet’s caloric need, nutritional need, medicinal need, and activity need by the algorithm; providing a device adapted to enable the preparation of meals, to receive communications from the network, to receive input from the pet parent, and to transmit communications to the network including meal preparation reports, and providing one or more meals according to the meal and health plan; transmitting the meal preparation report from the device to the algorithm; providing one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; transmitting the monitored activity information from the device to the algorithm wherein the algorithm the uses the received meal preparation reports and the monitored activity information to adjust the meal and health plans.  These abstract steps can be characterized as directed to the abstract idea of calculating a meal and health plan for a pet based on pet data, preparing meals for the pet, monitoring pet activity, and recalculating the meal and health plan based on received meal preparation data and activity information, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using rules for adjusting a pet meal and health plan based on received meal preparation reports and monitored activity information.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-10 (Group I) a system for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: a network having one or both of a smartphone and a personal computer connected to the network, a device connected to the network and adapted to enable the preparation of meals, to receive communications from the network, to receive input from a pet parent, and to transmit communications to the network, and a server controlled by a system manager and connected to the network; wherein one or both of an app of the smartphone and an Internet website accessed by the personal computer provides pet-specific health data to an algorithm within the server through the network and the algorithm creates a meal plan and a health plan and establishes dietary needs and health goals therefrom; the system manager provides one or more of the meals according to the meal plan, and activity instructions according to the health plan, and the device prepares the meals and reports to the algorithm, wherein the system further comprises one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; and wherein the algorithm the uses the received monitored activity information to adjust the meal and health plans, and of Claims 11-17, 19, and 20 (Group II) involve a method for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health comprising: providing a network, a server having an algorithm connected to the network, and one or both from the group including a smartphone app and a website connectable to the network; providing one or both of a smartphone connected to the network and a personal computer connected to the network. performing one or both of the steps including installing the app on the smartphone and accessing the website with the personal computer; inputting pet-specific health information over the network through one or more of the app, the website, and a food preparation device the by a pet parent to the algorithm including one or more of the pet’s breed, weight, age, health history, and usual activity level into one or both of the app and the website; calculating a meal and health plan from the information including one or more of the pet’s caloric need, nutritional need, medicinal need, and activity need by the algorithm; providing a device adapted to enable the preparation of meals, to receive communications from the network, to receive input from the pet parent, and to transmit communications to the network including meal preparation reports, and providing one or more meals according to the meal and health plan; transmitting the meal preparation report from the device to the algorithm; providing one or more activity monitors from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device; transmitting the monitored activity information from the device to the algorithm wherein the algorithm the uses the received meal preparation reports and the monitored activity information to adjust the meal and health plans, amount to no more than the recitation of:
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely adjusts a pet meal and health plan from historical meal and activity data on a general purpose computer; 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a pet meal and health plan from pet data and sends the pet meal and health plan to a food preparation device, and generates a revised pet meal and health plan from historical data and sends the revised pet meal and health plan to a food preparation device, utilizing generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding a pet and their historical meal preparation and activity data, and arranges the data to provide it to a user utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to a meal and health plan and a revised meal and health plan for a pet;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a network, smartphone, personal computer, device, server, activity monitor;
Limiting the abstract idea to pet meals, because limiting application of the abstract idea to pet meals is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention obtains pet data to input into an equation to calculate a meal and health plan for the pet, and obtains historical meal preparation and activity data to input into an equation to recalculate the pet meal and health plan; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with an app and/or website, gathers response data regarding a pet, meal preparation, and activity, and utilizes the response data to calculate a pet meal and health plan and/or a revised pet meal and health plan.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely generates meal and health plans and revised meal and health plans and downloads them to the food preparation device, and provides an app or website and downloads these to either a smartphone or personal computer.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to pet data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a network, smartphone, personal computer, food preparation device, server, activity monitor) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. providing network, server, device, installing app/accessing website, inputting information, creating/calculating a meal and health plan, preparation of meals, receiving communications, transmitting communications, transmitting report, providing activity monitor, transmit monitored activity, adjusting meal and health plan) that are activities previously known to the pertinent industry (i.e. pet meal preparation and health monitoring):

[0015] Referring first to Figs 1 through 6, a first exemplary system 100 for monitoring and improving the
habits, diet, exercise, activities, and other facets of a pet's health is shown. The system includes some or all
of the following components; a wireless or Internet network 102, a smartphone 104, a personal computer
106, a food preparation device 108, a server 110, an activity monitor 112, electronic scale 114, veterinarian
service 116, and medicine dispenser 118.

[0016] While Fig 1 shows an icon of a wireless antenna to symbolize the network, the icon may also be
interpreted to represent a hardwired Internet network or such.

[0017] Regarding the food preparation device, this application claims benefit to co-invented and co-owned
US Patent 10966409 issued on 6-APR-2021, and to co-pending, co-invented, and co-owned US Application
Numbers 17/150758 filed on 15-JAN-2021, and 16/175145 filed on 30-OCT-2018. The descriptions of the
food preparation devices therein are incorporated herein in their entireties by reference and are not repeated
herein for brevity, but any reference made herein to a food preparation device should be considered fully
disclosed by such incorporation by reference excepting that the version of the device of the present
application is equipped with a networking interface 136 for use in the present system. And while the icon
of the food preparation device in Fig 1 shows the food preparation device of patent 10966409, it should be
understood that any pet food preparation device capable fulfilling the role required by the system could be
substituted therefore.

[0018] The smartphone is carried by the pet's parent and loaded with a smartphone app 128 adapted to
both allow receive and transmit information about the pet and its care through the network.

[0019] The optional personal computer (PC) may also be loaded with the same app, a more PC-specific
program, or may access the system through a system website via the Internet.

[0020] The server may be located where convenient and practical, such as at a server hosting facility or at
a system managing headquarters. The server is ultimately controlled and operated by a system manager or
its assigns, who may simultaneously employ the server to manage many equivalent pet health monitoring
and improving systems.

[0021] The electronic scale is capable of accurately weighing the pet, and is equipped with network access
capabilities, either through the food preparation device or in parallel therewith, so that it can communicate
wirelessly or through the Internet to one or more of the other components of the system. The scale thereby
transmits the recorded weight to the network. 
[0024] The activity monitor may be as simple as a security camera which watches the pet and either records or provides a live stream of its activities which can be viewed by the pet's parent. Or it may be a more sophisticated monitoring system subsystem such as one which includes a base monitoring device and a pet-worn collar connected together by Bluetooth or such. The collar might include features such as a GPS tracker, a pace monitor, a heartbeat monitor, a thermometer, or means of measuring and reporting numerous other aspects of the pet's health and activities that can be transmitted to the network, either through the food preparation device or independently, such that they are available to the parent, veterinarian service, app and system.

[0025] The information may be transmittable, through all components or some, through the food
preparation device or directly to the server via the wireless or Internet connection, and all information
placed onto the network by any of the components is available for use and viewing by any other of the other components which may benefit from the information.

[0032] The algorithm will receive such advice, and employ it with other received information to adjust the
health plan, including at least the meal plan, as needed, and will transmit that to the network and to at least
the app or website.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining meal and health plan and recalculating meal and health plan) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives and transmits input pet information, meal and health plans, meal preparation reports, activity information over a network;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of pet data, meal plan, meal preparation data, activity information;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing pet data, meal plan, meal preparation data, and activity information;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of calculating a meal and health plan for a pet based on pet data, preparing meals for the pet, monitoring pet activity, and recalculating the meal and health plan based on received meal preparation data and activity information.

Furthermore, dependent claims 2-10, 12-17, 19, and 20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as recognizing and verifying contents and volume of meals by reading a code using a reader, confirming meal is according to meal plan based on contents and volume, providing meals in meal cups, receiving meal cups, receiving meal cups of various volumes, reporting pet’s weight from weighing scale, connecting to veterinary service, employing veterinarian advice with meal plan, providing veterinary advice, deriving advice from received information, verifying activity through activity monitory, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-17, 19, and 20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 2018/0235183 A1) in view of Dzamba (US 2020/0037577 A1) in further view of Donavon (US 2016/0012748 A1).

With regards to claim 1, Gibbs teaches a system for monitoring and improving one or more of the habits, diet, exercise, and activities related to a pet’s health (see at least paragraph 0012) comprising: a network having one or both of a smartphone and a personal computer connected to the network (see at least paragraphs 0054-0055, network connected to smartphone and web application), a device connected to the network (see at least paragraph 0055, serving appliance connected to network) and adapted to enable the preparation of meals (see at least figures 1, 5 (200), paragraph 0073, meals are added to food serving appliance, interpreted as enabling preparation of meals), to receive communications from the network (see at least paragraph 0101), to receive input from a pet parent (see at least figure 9A (207, 208), figure 11 (324, 325, 327), and to transmit communications to the network (see at least figure 6 (314), paragraph 0074), and a server controlled by a system manager and connected to the network (see at least paragraph 0054, networked server); wherein one or both of an app of the smartphone and an Internet website accessed by the personal computer provides pet-specific health data to an algorithm within the server through the network and the algorithm creates a meal plan and health plan and establishes dietary needs and health goals therefrom (see at least figure 2, paragraphs 0055-0056, pet owner uses smartphone with software application; at least paragraph 0072, pet owner enters pet profile using common physiological characteristics which allows system to determine proper meals, interpreted as a meal plan and health plan because pet health depends on daily food, water consumption and activity levels (¶ 0006); at least paragraph 0094, system tracks daily pet data including daily food, water consumption, and activity/energy output; at least paragraph 0117, system analyzes daily pet intake data and adjusts pet’s daily food and nutrition portions, interpreted as establishing dietary needs and health goals because pet health depends on daily food, water consumption and activity levels (¶ 0006)); the system manager provides one or more of the meals according to the meal plan (see at least figure 1 (200), paragraph 0034, wireless food serving appliance; at least paragraph 0073, meals are provided consistent with preferred portion and nutritional requirements of pet) …and reports to the algorithm (see at least paragraph 0073, meal package is placed into feeding appliance, food package ID chip is read, and system begins to collect data); wherein the system further comprises one or more activity monitors …in communication with the food preparation device and adapted to transmit monitored activity information to the algorithm through the device (see at least figure 2, paragraphs 0054-0055, pet collar tracks activity and is directly or indirectly in communication with food serving appliance; at least paragraph 0094, system tracks daily pet data including activity/energy output); and wherein the algorithm the uses the received monitored activity information to adjust the meal and health plans (see at least paragraph 0117, system analyzes daily pet intake data and adjusts pet’s daily food and nutrition portions).

Gibbs does not explicitly teach …and the food preparation device prepares the meals.  Dzamba teaches …and the food preparation device prepares the meals (see at least paragraph 0025, preparing food by mixing).  It would have been obvious to one of ordinary skill in the art to combine the pet food preparation method of Dzamba with the pet food nutrition system of Gibbs with the motivation of ensuring pet owner’s piece of mind and increasing efficiency of the pet feeding process (Dzamba, paragraph 0008).

The combination of Gibbs/Dzamba does not explicitly teach …from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer, …and activity instructions according to the health plan.  Donavon teaches …from the group including a live stream camera, a pace monitor, a heartbeat monitor, and a thermometer (see at least paragraph 0068), …and activity instructions according to the health plan (see at least paragraph 0052, recommendations regarding initiating, limiting, or increasing exercise protocols.  It would have been obvious to one of ordinary skill in the art to combine the pet activity recommendations of Donavon with the pet food nutrition system of Gibbs with the motivation of improving the wellbeing of an animal (Donavon, paragraph 0032).

	Claim 11 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Gibbs teaches the system of claim 1 wherein the device comprises a meal code reader connected to the network and adapted to recognize and verify contents and volume of each of the meals (see at least paragraphs 0035, 0042-0043, 0045, 0073, food container comprises a food identification chip that, when placed in feeding appliance, verifies food and weight of each container).

With regards to claim 3, Gibbs teaches the system of claim 2 wherein each of the one or more meals comprises a meal code recognizable by the meal code reader (see at least figure 1 (108)).

With regards to claim 4, Gibbs teaches the system of claim 3 wherein the meal code is specific to the contents and volume of each of the meals, enabling the device to confirm that the meal to be prepared is one of those provided and is according to the meal plan (see at least paragraphs 0035, 0042-0043, 0045, 0073, food container comprises a food identification chip that, when placed in feeding appliance, verifies food and weight of each container).

With regards to claim 5, Gibbs teaches the system of claim 4 wherein the meals are provided in meal cups (see at least figure 1 (106), paragraph 0036, meal compartments) and the device is adapted to receive each of the meal cups such that its meal code is visible to the meal code reader (see at least figure 1).

With regards to claim 6, Gibbs teaches the system of claim 5 wherein the device is adapted to receive meal cups of various volumes such that the meal code of each is visible to the meal code reader (see at least figure 1).

With regards to claim 7, Gibbs teaches the system of claim 6 further comprising a weighing scale connected to the network (see at least figure 10 (303), paragraph 0106); and wherein the weighing scale reports a measurement of the pet’s weight to the algorithm (see at least figure 10 (303), paragraph 0106).  

With regards to claim 12, Gibbs teaches the method of claim 11 further comprising employing a meal code reader of the device to recognize and verify contents and volume of each of the one or more meals (see at least paragraphs 0035, 0042-0043, 0045, 0073, food container comprises a food identification chip that, when placed in feeding appliance, verifies food and weight of each container).

With regards to claim 13, Gibbs teaches the method of claim 12 wherein each of the one or more meals comprises a meal code recognizable by the meal code reader (see at least figure 1 (108)).

With regards to claim 14, Gibbs teaches the method of claim 13 wherein the meal code is specific to the contents and volume of each of the meals, enabling the device to confirm that the meal to be prepared is one of those provided and is according to the meal and health plan (see at least paragraphs 0035, 0042-0043, 0045, 0073, food container comprises a food identification chip that, when placed in feeding appliance, verifies food and weight of each container).

With regards to claim 15, Gibbs teaches the method of claim 14 further comprising providing the one or more meals in meal cups (see at least figure 1 (106), paragraph 0036, meal compartments) wherein the device is adapted to receive each of the meal cups such that its meal code is visible to the meal code reader (see at least figure 1).

With regards to claim 16, Gibbs teaches the method of claim 15 wherein the device is adapted to receive meal cups of various volumes such that the meal code of each is visible to the meal code reader (see at least figure 1).

With regards to claim 17, Gibbs teaches the method of claim 16 further comprising: employing a pet weighing scale connected to the network to recognize and verify adherence to weight-maintenance aspects of the meal and health plan (see at least paragraph 0056).

Claims 8-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 2018/0235183 A1) in view of Dzamba (US 2020/0037577 A1) in further view of Donavon (US 2016/0012748 A1) in further view of Jensen (US 10,352,759 B1).

With regards to claim 8, Gibbs teaches the system of claim 7 further comprising a veterinarian service connected to the network (see at least figure 2 (302, 304)). 

Gibbs does not explicitly teach and wherein the veterinarian service provides veterinarian advice to one or all of the app, the website and algorithm; and wherein the algorithm employs the veterinarian advice when the meal plan and the health plan.  Jensen discloses and wherein the veterinarian service provides veterinarian advice to one or all of the app, the website and algorithm (see at least column 33, lines 54-62, column 34, lines 24-26, column 37, line 56 – column 38, line 3, veterinary service receives pet information and provides advice based on the received pet information); and wherein the algorithm employs the veterinarian advice when the meal plan and the health plan (see at least column 33, lines 50-62, the pet's feeding and other information such as water consumption, weight and activity can be stored in the smart apparatus, server and/or computing device memory. This data can be transmitted to a data platform for veterinarians. For example, the smart apparatus system can send real time and trended information to veterinarian on consumption habits. With this information the veterinarian can work with owner to put pet on diet regimen and monitor the pet's nutrition and health. Based on the pet's behavior and owners feeding preferences, the veterinarian can recommend feeding or diet regimen to help a pet lose weight and/or to increase the pet's water intake).  It would have been obvious to one of ordinary skill in the art to combine the veterinary advice method of Jensen with the pet food nutrition system of Gibbs with the motivation of prescribing the proper treatment for a pet (Jensen, column 34, lines 25-26)

With regards to claim 9, Jensen teaches the system of claim 8 wherein the veterinarian advice is derived from the information received from the network (see at least column 33, lines 54-62, column 34, lines 24-26).  It would have been obvious to one of ordinary skill in the art to combine the veterinary advice method of Jensen with the pet food nutrition system of Gibbs with the motivation of prescribing the proper treatment for a pet (Jensen, column 34, lines 25-26).

With regards to claim 10, Gibbs teaches the system of claim 9 wherein the information received from the network includes the pet-specific health data, including one or more of the pet’s breed, age, weight history, diet history, activity history, medication history, and health history (see at least figure 2, paragraph 0079). 

With regards to claim 19, Gibbs teaches the method of claim 18 further comprising: employing a veterinarian service connected to the network (see at least figure 2 (302, 304)). 

Gibbs does not explicitly teach to provide one or both of dietary and activity advice for the pet; and wherein the algorithm employs the veterinarian advice when the meal plan and the health plan.  Jensen discloses to provide one or both of dietary and activity advice for the pet (see at least column 33, lines 54-62, column 34, lines 24-26, column 37, line 56 – column 38, line 3, veterinary service receives pet information and provides dietary advice based on the received pet information); and wherein the algorithm employs the veterinarian advice when the meal plan and the health plan (see at least column 33, lines 50-62, the pet's feeding and other information such as water consumption, weight and activity can be stored in the smart apparatus, server and/or computing device memory. This data can be transmitted to a data platform for veterinarians. For example, the smart apparatus system can send real time and trended information to veterinarian on consumption habits. With this information the veterinarian can work with owner to put pet on diet regimen and monitor the pet's nutrition and health. Based on the pet's behavior and owners feeding preferences, the veterinarian can recommend feeding or diet regimen to help a pet lose weight and/or to increase the pet's water intake).  It would have been obvious to one of ordinary skill in the art to combine the veterinary advice method of Jensen with the pet food nutrition system of Gibbs with the motivation of prescribing the proper treatment for a pet (Jensen, column 34, lines 25-26).

With regards to claim 20, Jensen teaches the method of claim 19 wherein dietary and activity advice is derived from the information received from the network (see at least column 33, lines 54-62, column 34, lines 24-26, column 37, line 56 – column 38, line 3, veterinary service receives pet information and provides dietary advice based on the received pet information).  It would have been obvious to one of ordinary skill in the art to combine the veterinary advice method of Jensen with the pet food nutrition system of Gibbs with the motivation of prescribing the proper treatment for a pet (Jensen, column 34, lines 25-26).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 and § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shrestha (US 2019/0014741 A1) which discloses the objective of the present invention is to provide a system capable of efficiently and accurately monitoring each individual animal in a group-housed cage with high temporal resolution. Multiple food containers are used in a feeding unit to allow multiple animals to feed freely and simultaneously. Each food container is incorporated with an electronic weight measuring component to continuously monitor the change in food weight in each food container. An electronic RFID tag detector/reader is incorporated at the food accessing opening of each container to identify the animal accessing the food container.

Gibbs, et al. (US 2020/0305387 A1) which discloses an animal food and water bowl system for effectively dispensing food and water to an animal such as a pet. The animal food and water bowl system generally includes a platform having a support member and at least one leg extending downwardly from the support member. The support member includes an upper surface and a recessed portion within the upper surface that removably receives a lower surface of bowl. A first connector is adapted for removably connecting the first bowl to the upper surface of the support member in a substantially non-movable manner. At least a portion of the front upper edge of the bowl is below the rear upper edge of the bowl.

Y. -J. Lin, C. -W. Chuang, C. -Y. Yen, S. -H. Huang and S. -Y. Lee, "Smart Pet Clothing for Monitoring of Health and Mood," 2018 IEEE International Symposium on Circuits and Systems (ISCAS), 2018, pp. 1-4, doi: 10.1109/ISCAS.2018.8351547 which discloses smart pet clothing with full hardware and software support for internet of things is proposed. The hardware comprises three parts: a special pet sensor, an analog front-end circuit for detecting electrocardiogram (ECG) and breath signals, and a micro printed circuit board with signal communication. The software also consists of three parts: an algorithm for biosignal processing, an application (app) as graphical user interface (GUI), and a web server for healthcare. The algorithm is used to calculate the heart rate (HR), HR variability (HRV), high-to-low-frequency ratio determined by HRV analysis, breath rate, and basic emotion analysis. The app is developed for building a user-friendly GUI and communication platform between the hardware device and the cloud server. The web server not only provides detailed information to the veterinarian and the pet owner but also runs a convolutional neural network algorithm on big data to identify abnormal ECG signals. The analog front-end circuits with ECG and breath detectors, an ARM Cortex M0 MCU, and Bluetooth and power modules are integrated into a device with the size of a coin that can be placed in an approximately 32 mm × 32 mm × 24 mm box. The mechanism can be easily worn on clothing for monitoring pet health and mood.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626